Citation Nr: 0210643	
Decision Date: 08/28/02    Archive Date: 09/05/02	

DOCKET NO.  99-14 848	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to service connection for gouty arthritis.

2.  Entitlement to service connection for a gastrointestinal 
disorder.

3.  Entitlement to service connection for a hernia.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

John J. Crowley, Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
February 1944 to March 1946.  These matters come to the Board 
of Veterans' Appeals (Board) from a June 1998 rating 
determination of the Phoenix, Arizona, Regional Office (RO) 
of the Department of Veterans Affairs (VA).

One of the matters the Board must address is which issue or 
issues are properly before it at this time.  Under 
38 U.S.C.A. § 7105(a), an appeal to the Board must be 
initiated by a notice of disagreement and completed by a 
substantive appeal after a statement of the case (SOC) is 
furnished to the veteran.  In essence, the following sequence 
is required: There must be a decision by the RO, the veteran 
must express timely disagreement with the decision, VA must 
respond by explaining the basis for the decision to the 
veteran, and finally the veteran, after receiving adequate 
notice of the basis of the decision, must complete the 
process by stating his argument in a timely-filed substantive 
appeal.  See 38 C.F.R. §§ 20.200, 20.201, 20.202, and 20.203.

In May 1999, the veteran filed a notice of disagreement to 
three of the eight issues addressed within a June 1998 rating 
decision.  The Board will address these issues.  In August 
1997, the Board denied the claims of service connection for 
asbestosis, astigmatism, cataracts, and skin carcinoma.  The 
issue of service connection for a bilateral hearing loss was 
remanded to the RO for additional development.  In June 1998, 
the RO granted service connection for bilateral hearing loss.  
Accordingly, this issue is not before the Board at this time.

Since the June 1998 rating determination, the veteran has 
filed additional claims.  Service connection for post-
traumatic stress disorder was granted and the veteran has 
been awarded entitlement to individual unemployability due 
his service-connected disabilities.  Thus, these issues are 
also not before the Board at this time.


FINDINGS OF FACT

1.  Any arthritis the veteran has was not manifest in service 
or in the first post service year, and is not shown to be 
related to service.

2.  A gastrointestinal disorder, described as acquired 
gastritis, was not manifested in service or in the first post 
service year, and is not shown to be related to service.

3.  The veteran is not shown to have a hernia related to his 
active service.


CONCLUSION OF LAW

Service connection for gouty arthritis, a gastrointestinal 
disorder described as acquired gastritis, and a hernia is not 
warranted.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 1137, 5107 
(West 1991 & Supp. 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 
3.309 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Background

The veteran's service records do not show any of the 
disabilities at issue.  At his discharge evaluation in March 
1946, no abnormalities were noted.  The veteran was 
discharged from service that month.  Extensive medical 
records have been obtained by the RO over nearly the last 10 
years, including private medical records from the veteran's 
employer and extensive post-service medical evidence from 
private health care providers.  In a supplementary health 
examination dated April 1975, arthritis, a gastrointestinal 
disorder, and a hernia were not indicated.  Extensive medical 
records fail to indicate a hernia.  Medical records from 1977 
report a history of arthritis.  

Outpatient treatment records obtained from a VA Medical 
Center (VAMC) reveal treatment for arthritis and some form of 
stomach disorder.  A history of a duodenal ulcer is noted 
within a January 2000 outpatient treatment report.  No health 
care provider has associated the veteran's arthritis or 
gastrointestinal disorder with his service in World War II.

At a hearing before a hearing officer at the RO in December 
1999, it was contended that the VA's efforts to locate 
records from Dr. F., who treated the veteran in 1946 to 1947, 
had not gone far enough.  The veteran had been led to 
believe, through communication with various agencies in 
Michigan, that this state mandates that these records be 
warehoused.  Within his testimony, he indicated that such 
records would be saved for 25 years.  It was indicated that 
he was getting treatment from Dr. F. for the conditions at 
issue.  Treatment with Aspirin and hot soaks was also noted.

II.  Duty to Assist

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA) (Codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103. 5103A, 5107 (West Supp. 2001)).  
Regulations implementing the VCAA have now been published.  
66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA and 
implementing regulations eliminate the concept of a 
well-grounded claim and redefine the obligations of VA with 
respect to the duty to assist.  The new law also includes an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  
The VCAA and implementing regulations apply in the instant 
case, but the Board finds that the mandates of the new law 
and regulations are met. 

Full compliance with the statutory duty to assist includes VA 
assistance in obtaining relevant records from private 
physicians when the veteran has provided concrete data as to 
time, place, and identity.  Olson v. Principi, 3 Vet. App. 
480, 483 (1992).  However, while the duty to assist is 
neither optional nor discretionary (see Littke v. Derwinski, 
1 Vet. App. 90, 92 (1991)), the duty is not always a one-way 
street; nor is it a "blind alley."  Olson, 3 Vet. App. at 
483. 

In determining whether the Board should make an additional 
attempt to obtain the records from Dr. F., the extensive 
efforts of the RO to obtain such records over an extended 
period of time must be noted.  The RO has been attempting to 
obtain records pertinent to the veteran's many claims since 
December 1993.  The veteran's own statements at his hearing 
before a hearing officer at the RO do not support the 
conclusion that these records are obtainable.  These records 
(assuming they existed) would be over 50 years old.  Within 
his own testimony, the veteran indicated that such records 
would be saved for most likely only 25 years.  Many 
communications have been sent by the RO to numerous health 
care providers over many years and extensive medical records 
have been obtained.  The RO has been attempting to obtain 
pertinent medical records from Dr. F. since 1994, without 
success.  It is the specific finding of the Board that 
another attempt to obtain records from Dr. F. would not 
succeed as all possible avenues of development have been 
exhausted.

The Board has considered whether to submit this case to a 
medical expert in order to determine the etiology of the 
veteran's disorders.  However, any medical opinion would 
necessarily be based on medical evidence.  There is 
absolutely no medical evidence to support a finding that any 
of these disabilities existed until many decades after the 
veteran's discharge from active service.  Accordingly, any 
medical opinion would be based on pure speculation.  

Regarding the duty to notify, communications from the RO to 
the veteran, including rating decisions, the statement of the 
case, the supplemental statement of the case, and the hearing 
before a hearing officer at the RO have kept him apprised of 
what he must show to prevail in his claims and of what 
evidence the RO has received.  The communications and the 
hearing provided the veteran with a specific explanation of 
the type of evidence necessary to substantiate his claims, as 
well as an explanation of what evidence was to be provided by 
him and what evidence the VA would attempt to obtain on his 
behalf.  See Generally Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  An additional effort to obtain additional 
records, in light of the extensive efforts already made over 
an extensive period of time, is not warranted.

III.  Analysis

In general, in order to prevail on the issue of service 
connection on the merits, there must be medical evidence of a 
current disability, medical or, in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury, and medical evidence of a nexus between the 
claimed in-service disease or injury and the present 
disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999) 
(citations omitted).  Service connection may be granted if 
the evidence shows that a disability was incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131. 

One of the issues the Board must address is whether the 
veteran engaged in combat with the enemy so as to entitle him 
to more relaxed evidentiary standards afforded under 
38 C.F.R. § 3.304(d).  Based on the veteran's service 
records, the Board finds that he is entitled to the 
evidentiary presumptions under 38 C.F.R. § 3.304(d).

Although the veteran was involved in combat during his 
military service, the fact that post service medical evidence 
does not show gouty arthritis or a gastrointestinal disorder 
until decades after his discharge from active service weighs 
against these claims.  He has failed to supply any medical 
evidence supporting his assertions that he has suffered from 
arthritis, a gastrointestinal disorder, and the residuals of 
a hernia since World War II.  Such facts weigh against these 
claims.  

Arthritis and ulcers are chronic disabilities for which 
service connection would be warranted if they became manifest 
to a compensable degree in the first post service year.  
38 C.F.R. § 3.309.  However, none of these disabilities were 
indeed manifest in the first post-service year.  Years after 
the alleged treatment by Dr. F., in his employment physicals, 
the veteran made no reference to these disorders.

The veteran currently appears to suffer from arthritis and 
some form of gastrointestinal disorder.  However, he has not 
submitted any medical evidence addressing the critical issue 
of whether any claimed disability is related to his service.  
None of the VA evaluations or post-service private medical 
reports, including extensive medical records from the 
veteran's employer, supports his contention that the 
disabilities at issue either developed in, or were caused by, 
his active service in World War II.  Medical records since 
his discharge from service do not show the disabilities at 
issue until decades after his discharge from active service.  
Such facts do not support his claims.  Service medical 
records do not indicate the disabilities at issue.  Even 
under the relaxed standards under 38 C.F.R. § 3.304(d), there 
must still be medical evidence of a nexus between the 
veteran's service and the current disabilities at issue in 
the appeal.  

With regard to the veteran's own contentions that these 
disabilities are the result of his active service, he is a 
layperson, and thus is not competent to provide evidence in 
matters requiring medical expertise.  Espiritu v. Derwinski, 
2 Vet. App. 492, 494-5 (1992).  

Based on the extensive medical evidence reflecting that these 
disabilities did not exist for many years after the veteran's 
discharge from active service in World War II, and the fact 
that there is no competent medical evidence relating any 
claimed disability to service, the Board finds that the 
preponderance of evidence is against these claims.  Hence, 
they must be denied.  

With respect to the claim for service connection for a 
hernia, the Board notes that a service-connection claim must 
be accompanied by evidence which establishes that the 
claimant currently has the claimed disability.  See Brammer 
v. Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau v. 
Derwinski, 2 Vet. App. 141, 144 (1992).  An extensive review 
of medical evidence does not indicate the veteran currently 
has a hernia.  As there is no medical evidence that the 
veteran currently has such a disorder, that claim must also 
be denied.


ORDER

Entitlement to service connection for gouty arthritis is 
denied.

Entitlement to service connection for a gastrointestinal 
disorder is denied.

Entitlement to service connection for a hernia is denied.



		
	MICHAEL D. MARTIN
	Acting Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

